OPINION — AG — (1) AMENDED BILL, AS SO CONSTRUED, WOULD NOT COME WITHIN THE PURVIEW OF EITHER ARTICLE V, SECTION 1, ARTICLE V, SECTION 2, ARTICLE V, SECTION 3, AND HENCE WOULD BE WITHOUT FORCE OR EFFECT. (2) THE LEGISLATURE MAY PROPOSE A CONSTITUTIONAL AMENDMENT TO EXTEND THE TERMS OF OFFICE FOR MEMBERS OF BOTH BRANCHES OF THE LEGISLATURE IS ONE MEASURE ; AND THE LEGISLATURE MAY PURPOSE A CONSTITUTIONAL AMENDMENT TO EXTEND THE TERMS OF OFFICE OF COUNTY OFFICERS IN ANOTHER MEASURER, OR PROPOSE THE AMENDMENT  OF A STATUTE TO EXTEND THE TERMS OF OFFICE OF SUCH COUNTY OFFICERS (OTHER THAN COUNTY JUDGES), BUT THE EXTENSION OF TERMS OF OFFICE OF COUNTY OFFICERS MAY NOT BE INCLUDED IN A PROPOSAL TO EXTEND THE TERMS OF OFFICE OF MEMBERS OF THE LEGISLATURE. (FRED HANSEN) ** SEE: OPINION NO. 73-183 (1973) **